REL:   12/05/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                          OCTOBER TERM, 2014-2015

                         _________________________

                                  1131152
                         _________________________

                        Ex parte Linda Faye Manning

                       PETITION FOR WRIT OF MANDAMUS

                        (In re:     Shannon Richardson

                                          v.

                             Linda Faye Manning)

                    (Macon Circuit Court, CV-14-900034)


WISE, Justice.

       Linda Faye Manning, the defendant below, filed a petition

for a writ of mandamus requesting that this Court direct the
1131152

Macon Circuit Court to vacate its order denying her motion to

transfer this action to the Montgomery Circuit Court and to

enter an order granting the motion. We grant the petition and

issue the writ.

                  Facts and Procedural History

    On     February   28,   2014,       Shannon    Richardson   filed   a

complaint in the Macon Circuit Court against Manning, stating

claims of negligence and wantonness as a result of a motor-

vehicle accident that occurred in Montgomery County on October

3, 2012.     Richardson sustained injuries and was taken by

ambulance to Baptist South Hospital in Montgomery after the

accident.     Law-enforcement personnel who responded to the

accident worked in Montgomery County.             At all material times,

Richardson was a resident of Montgomery County, and Manning

was a resident of Macon County.

    On March 25, 2014, Manning filed a motion to transfer the

action to Montgomery County based on the doctrine of forum non

conveniens, as codified in § 6-3-21.1, Ala. Code 1975.                  On

April 1, 2014, Richardson filed a response in opposition to

the motion to transfer.       On June 4, 2014, the trial court

denied the motion to transfer.           This petition followed.


                                    2
1131152

                        Standard of Review

         "A petition for a writ of mandamus is the
    appropriate 'method for obtaining review of a denial
    of a motion for a change of venue' pursuant to §
    6–3–21.1. Ex parte National Sec. Ins. Co., 727 So.
2d 788, 789 (Ala. 1998). ...

              "'....'

         "'A party moving for a transfer under § 6–3–21.1
    has the initial burden of showing, among other
    things, one of two factors: (1) that the transfer
    is justified based on the convenience of either the
    parties or the witnesses, or (2) that the transfer
    is justified "in the interest of justice."'        Ex
    parte Indiana Mills & Mfg., Inc., 10 So. 3d 536, 539
    (Ala. 2008).    Although we review a ruling on a
    motion to transfer to determine whether the trial
    court exceeded its discretion in granting or denying
    the motion, id., where 'the convenience of the
    parties and witnesses or the interest of justice
    would be best served by a transfer, § 6–3–21.1, Ala.
    Code 1975, compels the trial court to transfer the
    action to the alternative forum.' Ex parte First
    Tennessee Bank Nat'l Ass'n, 994 So. 2d 906, 912
    (Ala. 2008) (emphasis added)."

Ex parte Wachovia Bank, N.A., 77 So. 3d 570, 573 (Ala. 2011).

                            Discussion

    Manning   argues    that   the   trial   court   exceeded   its

discretion in denying her motion to transfer the action from

Macon County to Montgomery County. Specifically, she contends

that Montgomery County has a strong connection to the case

because all the material events that gave rise to Richardson's


                                3
1131152

claims occurred there.    In contrast, Manning asserts that

Macon County has, at best, only a tenuous connection to the

case -- namely, the fact that she resides there. After noting

that the court deciding the transfer issue must consider "the

burden of piling court services and resources upon the people

of a county that is not affected by the case and ... the

interest of the people of a county to have a case that arises

in their county tried close to public view in their county,"

Ex parte Smiths Water & Sewer Auth., 982 So. 2d 484, 490 (Ala.

2007), Manning asserts that the interest-of-justice prong of

Alabama's forum non conveniens statute mandates a transfer to

Montgomery County.

    Section 6-3-21.1, Ala. Code 1975, provides, in pertinent

part:

    "With respect to civil actions filed in an
    appropriate venue, any court of general jurisdiction
    shall, for the convenience of parties and witnesses,
    or in the interest of justice, transfer any civil
    action or any claim in any civil action to any court
    of general jurisdiction in which the action might
    have been properly filed and the case shall proceed
    as though originally filed therein."

(Emphasis added.)

         "Historically, the plaintiff has had the initial
    choice of venue under the system established by the
    legislature for determining venue.        Before the

                              4
1131152

    enactment of § 6–3–21.1 by the Alabama Legislature
    in 1987, a plaintiff's choice of venue could not be
    disturbed on the basis of convenience to the parties
    or the witnesses or in the interest of justice.
    With the adoption of § 6–3–21.1, trial courts now
    have 'the power and the duty to transfer a cause
    when "the interest of justice" requires a transfer.'
    Ex parte First Family Fin. Servs., Inc., 718 So. 2d
658, 660 (Ala. 1998) (emphasis added).      In First
    Family, this Court noted that an argument that trial
    judges   have    almost   unlimited   discretion  in
    determining whether a case should be transferred
    under § 6–3–21.1 'must be considered in light of the
    fact that the Legislature used the word "shall"
    instead of the word "may" in § 6–3–21.1.' 718 So.
2d at 660.      This Court has further held that
    'Alabama's    forum   non   conveniens   statute  is
    compulsory.' Ex parte Sawyer, 892 So. 2d 898, 905
    n.9 (Ala. 2004)."

Ex parte Autauga Heating & Cooling, LLC, 58 So. 3d 745, 748-49

(Ala. 2010).

         "The 'interest of justice' prong of § 6–3–21.1
    requires 'the transfer of the action from a county
    with little, if any, connection to the action, to
    the county with a strong connection to the action.'
    Ex parte National Sec. Ins. Co., 727 So. 2d [788,]
    790 [(Ala. 1998)].    Therefore, 'in analyzing the
    interest-of-justice prong of § 6–3–21.1, this Court
    focuses on whether the "nexus" or "connection"
    between the plaintiff's action and the original
    forum is strong enough to warrant burdening the
    plaintiff's forum with the action.' Ex parte First
    Tennessee Bank Nat'l Ass'n, 994 So. 2d 906, 911
    (Ala. 2008). Additionally, this Court has held that
    'litigation should be handled in the forum where the
    injury occurred.' Ex parte Fuller, 955 So. 2d 414,
    416 (Ala. 2006). Further, in examining whether it
    is in the interest of justice to transfer a case, we
    consider 'the burden of piling court services and

                              5
1131152

    resources upon the people of a county that is not
    affected by the case and ... the interest of the
    people of a county to have a case that arises in
    their county tried close to public view in their
    county.' Ex parte Smiths Water & Sewer Auth., 982
So. 2d 484, 490 (Ala. 2007)."

Ex parte Indiana Mills & Mfg., Inc., 10 So. 3d 536, 540 (Ala.

2008).

    The parties do not dispute that the complaint was filed

in an appropriate venue, namely, Macon County. Likewise, they

do not dispute that the action could properly have been filed

in Montgomery County.1   However, they do dispute whether the

interest-of-justice prong of § 6-3-21.1 requires a transfer of

this case from Macon County to Montgomery County.




    1
     With regard to venue of actions against individuals, §
6-3-2, Ala. Code 1975, provides, in pertinent part:

         "(a) In proceedings of a legal nature against
    individuals:

              "....

               "(3) All other personal actions [i.e.,
          those not identified in subparagraphs (1)
          and (2)] if the defendant or one of the
          defendants has within the state a permanent
          residence, may be commenced in the county
          of such residence or in the county in which
          the act or omission complained of may have
          been done or may have occurred."
                              6
1131152

    As Manning points out in her reply brief, this Court

recently    addressed   a   factually   similar    case   and   similar

arguments in Ex parte Morton, [Ms. 1130302, August 29, 2014]

___ So. 3d ___ (Ala. 2014).       In Ex parte Morton, Watkins, a

resident of Jefferson County, filed a complaint in the Greene

Circuit Court against Morton, a resident of Greene County,

asserting claims that arose out of an automobile accident that

had occurred in Jefferson County. After the accident, Watkins

was treated at a hospital in Jefferson County and later

received medical treatment at four health-care facilities

located    in   Jefferson   County.     Morton    filed   a   motion   to

transfer the case to Jefferson County based on the doctrine of

forum non conveniens; the trial court denied that motion, and

Morton petitioned this Court for a writ of mandamus.

    This Court granted Morton's petition and issued the writ,

reasoning, in relevant part:

         "In   reviewing    this    case   under    the
    interest-of-justice prong of § 6–3–21.1(a), we must
    'determine whether "the interest of justice"
    overrides the deference due the plaintiff's choice
    of forum' in the present case.    [Ex parte] J & W
    Enters., [LLC, [Ms. 1121423, March 28, 2014]] ___
    So. 3d [___,] ___ [(Ala. 2014)]. We hold that it
    does.



                                  7
1131152

         "In Ex parte Wachovia [Bank, N.A., 77 So. 2d 570
    (Ala. 2011)], this Court thoroughly discussed the
    application of the interest-of-justice prong of §
    6–3–21.1(a) in several cases involving facts similar
    to those presented in this case:

               "'In its petition for the writ of
          mandamus, Wachovia relies solely on the
          interest-of-justice prong as a ground for
          transfer.

              "'"'[I]n       analyzing        the
              interest-of-justice prong of §
              6–3–21.1, this Court focuses on
              whether     the     "nexus"      or
              "connection"       between      the
              plaintiff's    action    and    the
              original forum is strong enough
              to    warrant     burdening     the
              plaintiff's    forum    with    the
              action.'       Ex    parte    First
              Tennessee Bank Nat'l Ass'n, 994
So. 2d    [906,]    911    [(Ala.
              2008)].... Further, in examining
              whether it is in the interest of
              justice to transfer a case, we
              consider 'the burden of piling
              court services and resources upon
              the people of a county that is
              not affected by the case and ...
              the interest of the people of a
              county to have a case that arises
              in their county tried close to
              public view in their county.' Ex
              parte Smiths Water & Sewer Auth.,
              982 So. 2d 484, 490 (Ala. 2007)."

          "'Ex parte Indiana Mills [& Mfg., Inc.], 10
          So. 3d [536] at 540 [(Ala. 2008)]. Thus,
          the dispositive question is whether the
          nexus between this action and Macon County
          is "strong enough to warrant burdening"

                              8
1131152

          Macon County with this action.     For the
          following reasons, we hold that it is not.

               "'Lee County is the situs of all the
          alleged acts or omissions giving rise to
          the plaintiffs' claims. Any allegedly
          unauthorized withdrawals were made from a
          Wachovia branch in Lee County. Police
          investigation of the matter was conducted
          in Lee County. Lee County is Floyd's place
          of residence, as well as the location of
          Unique [Image Pro Car Care, Floyd's
          business]. Thus, Lee County is the place
          where all the injury alleged in the
          complaint occurred. Although it is not a
          talisman, the fact that the injury occurred
          in the proposed transferee county is often
          assigned   considerable    weight   in   an
          interest-of-justice analysis. See Ex parte
          Autauga Heating & Cooling, LLC, 58 So. 3d
745, 748 (Ala. 2010) ("'[T]his Court has
          held that "litigation should be handled in
          the forum where the injury occurred."'"
          (quoting Ex parte Indiana Mills, 10 So. 3d
          at 540)); Ex parte McKenzie Oil, Inc., 13
So. 3d 346, 349 (Ala. 2008) (same).

               "'In short, nothing material to this
          case transpired in Macon County. Macon
          County's sole material contact with this
          case is that the two individual defendants
          ... reside there. Recent cases decided
          under the interest-of-justice prong are
          dispositive.

               "'In Ex parte Autauga Heating &
          Cooling, LLC, for example, this Court
          issued a writ of mandamus directing the
          Montgomery Circuit Court -- in the interest
          of justice -- to transfer the action to
          Elmore County. 58 So. 3d at 747.     That
          case arose out of an automobile accident

                              9
1131152

          involving Lori Lee Wright, a resident of
          Elmore County, and Richard Alexander
          Rogers, a resident of Montgomery County.
          The vehicle being operated by Rogers at the
          time of the accident was owned by Autauga
          Heating & Cooling, LLC ("Autauga"), which
          had its principal place of business in
          Autauga County. The accident occurred in
          Elmore   County,   and    Wright   received
          treatment at the scene of the accident from
          emergency medical personnel who lived in
          Elmore County. 58 So. 3d at 749. When an
          action was brought against Rogers in the
          county of his residence, Rogers sought the
          removal of the action to Elmore County, the
          situs of the alleged acts or omissions and
          the place of the injury.

               "'This Court concluded that a transfer
          of the case was required. In so doing, we
          said:

                   "'"Although we agree with
              Wright that the case has a
              connection with Montgomery County
              because Rogers is a resident of
              Montgomery County and [Autauga]
              may     have    some     business
              connections    there,   ...   the
              overall     connection    between
              Montgomery County and this case
              is weak and ... the connection
              between the case and Elmore
              County is strong.

                   "'"... Besides the fact that
              Rogers    is   a   resident    of
              Montgomery County, there was no
              other evidence before the trial
              court indicating a connection
              between the case and Montgomery
              County.

                              10
1131152

                   "'"....

                   "'"The accident underlying
              this action occurred in Elmore
              County,    and    the    emergency
              personnel who responded to the
              accident were from Elmore County.
              The   plaintiff    herself   is   a
              resident of Elmore County. This
              Court sees no need to burden
              Montgomery County, with its weak
              connection to the case, with an
              action that arose in Elmore
              County    simply     because    the
              individual defendant resides in
              Montgomery     County    and    the
              corporate defendant does some
              business there."

          "'58 So. 3d at 750 (emphasis added).

               "'In so holding, this Court relied on
          and discussed Ex parte Indiana Mills &
          Manufacturing, Inc.:

              "'"This Court addressed similar
              facts in Ex parte Indiana Mills &
              Manufacturing, Inc., supra. In
              Indiana Mills, the decedent was
              driving a garbage truck in Lee
              County owned by his employer when
              the raised rear door of the truck
              struck   an   overhead   railroad
              trestle, causing the truck to
              crash. The decedent was killed
              when he was ejected from the
              truck.   His    widow   filed   a
              complaint in Macon County against
              the manufacturers of the garbage
              truck and the seat belts in the
              truck and three employees of the
              decedent's      employer.     The

                              11
1131152

          employer's principal place of
          business   was    in    Tallapoosa
          County. The employer conducted
          business in Macon County, and one
          of the individual defendants
          lived   in  Macon    County.   The
          defendants moved the trial court
          to transfer the case to Lee
          County based on the doctrine of
          forum non conveniens. The trial
          court denied that motion, and the
          defendants petitioned this Court
          for mandamus relief.

               "'"This Court granted the
          defendants' mandamus petition and
          ordered   the   trial  court   to
          transfer the case from Macon
          County to Lee County based on the
          'interest of justice' prong of §
          6–3–21.1.     In doing so, this
          Court noted that the accident
          occurred in Lee County, that the
          law-enforcement   and   emergency
          personnel who had responded to
          the accident were based out of
          Lee County, that the chief deputy
          coroner who investigated the
          decedent's death did his work in
          Lee County, and that the records
          and   documents   of   the   fire
          department that responded to the
          accident were located in Lee
          County. Comparing this to the
          fact that only one of the
          individual defendants resided in
          Macon   County   and   that   the
          employer    conducted    business
          there, there being no other
          relevant facts involving Macon
          County, this Court held that the
          nexus between Lee County and the

                         12
1131152

              case was strong, that the nexus
              between Macon County and the case
              was weak, and that the trial
              court thus had exceeded its
              discretion    in   refusing    to
              transfer the case to Lee County."

          "'Ex parte Autauga Heating & Cooling, 58
So. 3d at 750 (discussing Ex parte Indiana
          Mills) (emphasis added).

               "'In this case, as in Autauga Heating
          & Cooling and Indiana Mills, the injury
          occurred in the county to which the
          transfer is sought. Here, as in Autauga
          Heating & Cooling and Indiana Mills, no
          material act or omission occurred in the
          forum county. As in Indiana Mills, the
          official investigation of the incident was
          in the county to which the transfer was
          sought -- here, Lee County.'

    "77 So. 3d at 573–75.

         "As in Wachovia, Ex parte Autauga Heating &
    Cooling, LLC, 58 So. 3d 745 (Ala. 2010), and Ex
    parte Indiana Mills & Manufacturing, Inc., 10 So. 3d
536 (Ala. 2008), Watkins's injury occurred in the
    county to which transfer is sought -- Jefferson
    County; Watkins is also a resident of Jefferson
    County and received treatment in four separate
    medical facilities located in Jefferson County.
    Additionally, as in Wachovia and Indiana Mills, the
    official investigation of the incident was conducted
    in the county to which the transfer is sought.
    Furthermore, as in Wachovia, Autauga Heating &
    Cooling, and Indiana Mills, no material act or
    omission occurred in Greene County.

         "Watkins argues that Wachovia, Autauga Heating
    & Cooling, and Indiana Mills are distinguishable
    because each of those cases involved multiple

                             13
1131152

    defendants residing in both the forum and transferee
    counties. Although the number and residency of the
    defendants   may   affect   an   interest-of-justice
    analysis under § 6–3–21.1(a), the fact that the
    above cases involved multiple defendants does not
    render them inapposite to the present case involving
    only one defendant. Considering the similarities
    between the above cases and the present one, that
    factual distinction in this case -- that Morton is
    the sole defendant -- is de minimis. See, e.g.,
    Wachovia, 77 So. 3d at 575 ('As in [Autauga Heating
    & Cooling and Indiana Mills], the only material
    connection with the forum county is a defendant's
    residence. To be sure, in this case two defendants
    reside in the forum county, rather than one. Given
    the posture of this case, however, that distinction
    is inconsequential.').

         "For the reasons explained above, Jefferson
    County has a significantly stronger connection to
    this case than does Greene County, which is
    connected to this case only by the fact that Morton
    resides there -- a connection this Court has
    characterized as 'weak.'     See Autauga Heating &
    Cooling, 58 So. 3d at 750 ('This Court sees no need
    to burden Montgomery County, with its weak
    connection to the case, with an action that arose in
    Elmore   County   simply  because   the   individual
    defendant resides in Montgomery County and the
    corporate defendant does some business there.');
    Indiana Mills, 10 So. 3d at 542 ('We see no need for
    Macon County, with its weak connection with this
    case, to be burdened with an action that arose in
    Lee County simply because one of several defendants
    resides there. Instead, Lee County clearly has a
    strong connection with this case. See Ex parte
    Verbena United Methodist Church, 953 So. 2d 395, 400
    (Ala. 2006) (holding that the "weak nexus" with the
    county in which an action was filed did not "justify
    burdening" that county with the trial of that
    action; thus, the doctrine of forum non conveniens
    required the case be transferred to a county that

                            14
1131152

    had "a much stronger nexus").'). Accordingly, the
    interest of justice overrides Watkins's choice of
    forum. Therefore, Morton has a clear legal right to
    the relief she seeks."

Ex parte Morton, ___ So. 3d at ___ (footnote omitted).

    Based on the reasoning in Ex parte Morton and the cases

cited therein, Manning has established that Montgomery County

has a stronger connection to the claims in this case than has

Macon County.   The accident occurred in Montgomery County;

law-enforcement personnel who responded to the accident worked

in Montgomery County; Richardson was taken to a hospital in

Montgomery County after the accident; and Richardson was a

resident of Montgomery County.2   In contrast, Macon County's

only connection to the case was the fact that Manning is a

resident of Macon County.   Because Macon County has only a

very weak overall connection to the claims and Montgomery

County has a much stronger connection to the claims, the




    2
     In her petition, Manning cites additional "facts" that
allegedly support a transfer to Montgomery County. However,
because those "facts" were "contained in 'statements of
counsel in motions, briefs, and arguments,' [they] cannot be
considered 'evidentiary material' and thus will not be
considered by this Court." Autauga Heating & Cooling, 58 So.
3d at 749-50.
                             15
1131152

interest-of-justice prong of the forum non conveniens statute

requires that the action be transferred to Montgomery County.

                            Conclusion

    For the above-stated reasons, we conclude that the trial

court exceeded its discretion in denying Manning's motion for

a change of venue based on the interest-of-justice prong of

the forum non conveniens statute.         Accordingly, we grant

Manning's petition for the writ of mandamus and direct the

trial court, in the interest of justice, to enter an order

transferring the case from the Macon Circuit Court to the

Montgomery Circuit Court.

    PETITION GRANTED; WRIT ISSUED.

    Stuart,   Bolin,   Parker,   Shaw,   Main,   and   Bryan,   JJ.,

concur.

    Moore, C.J., and Murdock, J., dissent.




                                 16